Citation Nr: 1622443	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right foot disability, other than hallux valgus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to May 1992.  She served in Southwest Asia from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board, in pertinent part, remanded the issue on appeal for additional development in February 2014 and September 2014.  It was also noted that service connection for hallux valgus had been previously denied and was not a matter for appellate review.  The September 2014 decision denied entitlement to service connection for a left foot disability, other than hallux valgus.


FINDING OF FACT

A right foot disability was not manifest during active service; and, the preponderance of the evidence fails to establish that it developed as a result of service.


CONCLUSION OF LAW

A right foot disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See April 2007 VCAA correspondence and August 2014 Travel Board Hearing transcript.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private), and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records. 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.




Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Bone spurs are not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claims.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

The Veteran contends that she has a right foot disability as a result of active service.  In statements and testimony provided in support of her claim she asserted that she had developed pes planus with subsequent blisters, callouses, and foot pain as a result of having been issued boots that were too small during basic training.  In correspondence dated in January 2007 the Veteran requested service connection for bilateral pes planus.  In an August 2013 statement she stated her foot pain had continued throughout her military career and that a doctor had provided cream and shoe inserts.  In an October 2014 statement she asserted, in essence, that she had not been provided an adequate examination at the time of her separation from active service.

In a July 2014 statement T.T. reported that she had served with the Veteran in Germany and at Fort Benning, Georgia, and recalled having noticed changes in her feet with redness, scars, bunions, corns, hammer toes, a shift in the alignment of the big toe, and swelling to the arches.  In an August 2014 statement the Veteran's father recalled that on a visit home after basic training she had scars on the back of her heel and blisters and redness on the side of her foot.  He stated that over the years her foot pain had increased and that she had pain in the aches and heels with swelling and redness to the bottom of the feet.  

Service treatment records show that the Veteran's feet were normal upon enlistment examination in June 1981.  The available reports are negative for treatment or diagnosis of pes planus, heel scars, heel pain, or heel spur.  Examinations in October 1985 and January1989 revealed normal clinical evaluations of the feet and in associated reports of medical history the Veteran denied having foot trouble.  Records show she was treated for right foot strain in July 1986 and that a December 1991 report shows she requested that her records be noted to document treatment she had received in Germany for chilblain to the toes.  Examinations in August 1991 and February 1992 revealed normal clinical evaluations of the feet and in associated reports of medical history the Veteran denied having foot trouble.  The Board notes that a date stamp of 1991 appears to have been in error since the report includes a date in 1992 and is clearly identified as associated with separation in 1992.

Private treatment records dated in August 1986 included diagnoses of plantar fasciitis and Achilles' tendonitis.  An April 1987 report noted foot pain to the metatarsal pads.  The reports did not indicate whether the diagnoses involved a specific foot and no additional comments or opinions as to etiology were provided.

VA treatment records dated in October 1994 noted the Veteran complained of joint pain with identified complaints related to the fingers and left knee.  The examiner noted joint pain likely related to sports activities.  A September 2003 report noted the Veteran had an eight month history of right Achilles' tendon pain and that she had returned for follow-up.  It was further noted that she reported she had been wearing an anklet and that her pain was better and almost gone.  The examiner noted there was no pain upon palpation of the right Achilles' tendon insertion and no pain with right dorsiflexion and eversion.  The diagnoses included Achilles' tendonitis (improved) and left foot diagnoses of plantar fasciitis and hallux abducto valgus.  Additional report dated in 2003 and 2004 indicate treatment and diagnoses associated with the left foot.  Subsequent VA treatment records indicate active medical problems including foot pain without additional information or comment.

On VA examination in April 2014 the Veteran reported having foot pain that had continued since basic training in 1981 including after she was provided other boots after that training.  She stated she had been provided a custom insert during service in Saudi Arabia.  It was noted that signs and symptoms of the feet included pain on use, pain accentuated on use, pain on manipulation, and indication of swelling on use.  There was no deformity or impairment of alignment.  The examiner noted there was tenderness to palpation of the midfoot, bilaterally, but the pain was not increased with manipulation of the foot.  There was tenderness to palpation at the Achilles' tendon insertion on the right greater than left.  It was noted that imaging studies revealed right foot spurring of the proximal portion of the calcaneus at the Achilles' tendon insertion, but no evidence of degenerative or traumatic arthritis.  The diagnosis, in pertinent part, was right calcaneal heel spur.  

The examiner found there was no clinical evidence of pes planus and that there was no evidence in the available service treatment records of injury or treatment for a right heel spur.  It was further noted that the Veteran reported the onset of the symptoms of tenderness and pain related to the calcaneal spur 18 years after service.  The examiner also found the Veteran's claimed right foot condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  

A February 2016 VA medical opinion found the Veteran's claimed right foot condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that the record had been reviewed, including her lay statements about problems associated with her boots, had been considered.  The examiner stated that her service treatment records did not document chronic on-going treatment or condition for a right foot spur.  The right foot treatment in service for cold injury and strain were noted to have been for distinct and separate diagnosis.

Based upon the evidence of record, the Board finds that the Veteran's right foot disability was not manifest during active service and that the preponderance of the evidence fails to establish that it developed as a result of service.  Service treatment records show she was treated for a right foot strain and chilblains to the toes and private treatment records dated during that period included diagnoses of plantar fasciitis, Achilles' tendonitis, foot pain to the metatarsal pads.  However, there is no indication of any permanent or chronic residuals as a result of any specific right foot disorders.  The overall evidence of record demonstrates that signs and symptoms associated with the right foot over the years, such as joint or muscle pain, were either acute symptoms that have resolved.  Further, as the Veteran's foot complaints had been attributed to the specific diagnosis of a right calcaneal spur, presumptive service connection based upon service in Southwest Asia is not warranted.  The Board finds the April 2014 and February 2016 VA opinions as to etiology for the presently manifest right calcaneal spur and the absence of evidence of other right foot disorders, such as pes planus, plantar fasciitis, or Achilles' tendonitis, are persuasive and based upon adequate rationale.  

Consideration has been given to the Veteran's personal assertion that that she has a right foot disorder as a result of service, including having worn boots that were too small during basic training, and the lay statements provided from her father and T.T.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and that pes planus is an observable manifestation within the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds, however, that the Veteran's reports as to having developed pes planus to the right foot in service with manifestations including blisters, callouses, and foot pain are not shown by medical evaluation to be presently manifest nor to have been specifically demonstrated at any time during the course of this appeal.  Similarly, the observed symptoms reported by the Veteran's father and T.T. including arch pain, blisters, redness, bunions, corns, hammer toes, a shift in the alignment of the big toe, and swelling to the arches are not shown by medical evaluation to be presently manifest nor to have been specifically demonstrated at any time during the course of this appeal.  The Board further finds that the statements the Veteran's father and T.T. as to the specific reports indicating right heel scars were manifest during her period of active service are inconsistent with the other evidence of record.  The lay opinions in this case are found to be outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a right foot disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

ORDER

Entitlement to service connection for a right foot disability, other than hallux valgus, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


